PER CURIAM.
In this case the trial court admitted a will to probate upon a finding by a jury that at the time of its execution the testator had “testamentary capacity.” Evidence was adduced at the trial that at the time of the will’s execution the testator may have been laboring under an insane delusion which influenced the manner in which he disposed of his property. The court of civil appeals reversed the trial court’s judgment because of failure to submit a separate special issue on insane delusion. 458 S.W.2d 705. We refuse writ of error, no reversible error. Rule 483, Texas Rules of Civil Procedure.
*105By our action we are not to be understood as holding that a separate special issue on insane delusions should be submitted in cases such as this when an issue on testamentary capacity is submitted and the court’s definition of the term “testamentary incapacity” properly includes an instruction on the law of insane delusions.